121 N.J. Super. 213 (1972)
296 A.2d 537
DERYL WATSON, PLAINTIFF-APPELLANT,
v.
NATHAN JAFFE, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Submitted October 30, 1972.
Decided November 10, 1972.
Before Judges COLLESTER, LEONARD and HALPERN.
*214 Mr. Eric A. Summerville, Newark Legal Services Project and Harris David, Director of Newark-Essex Joint Law Reform Project, attorneys for appellant (Messrs. Richard E. Blumberg and Barry Benefield, of counsel).
Mr. Nathan Jaffe, pro se.
PER CURIAM.
The narrow issue on this appeal is whether the Security Deposit Act, N.J.S.A. 46:8-19 et seq., deprives a tenant of its benefits if he has been evicted for nonpayment of rent. The trial court held it did, and made no findings with respect to the issues requiring determination.
We find nothing in the statutes adopted by the Legislature (L. 1971, c. 233, effective June 21, 1971), of which N.J.S.A. 46:8-21.1 is a part, to justify the trial court's conclusion. These enactments were in pari materia, and, on well-settled principles of interpretation, are to be considered as a homogeneous and consistent whole, giving effect to all their provisions. So construed, we are satisfied they were adopted to protect tenants from overreaching landlords who require rent security deposits from tenants and then divert such deposits to their personal use. The fact that plaintiff was evicted for nonpayment of rent is no reason to deprive him of whatever benefits he may be entitled to under the law.
Reversed and remanded for a new trial. We do not retain jurisdiction.